Citation Nr: 1211238	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  05-39 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction over the Veteran's case was subsequently transferred to the Roanoke, Virginia RO.

The record reflects that the Veteran was scheduled for a hearing before a Veterans Law Judge in Washington, DC, in May 2009, but that he failed to report for the hearing.  Under the applicable regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2011).  Accordingly, this Veteran's request for a hearing is considered withdrawn.

This case was previously before the Board in August 2009 when it was remanded for further development.  

The Board notes that in addition to the issue listed above, the issues of entitlement to service connection for a lumbar spine disability and entitlement to service connection for posttraumatic stress disorder (PTSD) were remanded by the Board in August 2009 for additional development.  In a RO rating decision dated in September 2011, the Veteran was granted service connection for lumbar degenerative disc disease and degenerative joint disease and granted service connection for PTSD, major depressive disorder and cognitive disorder not otherwise specified.  As this action represents a complete grant of the appeals of the issues of entitlement to service connection for a lumbar spine disability and entitlement to service connection for PTSD, these issues are no longer before the Board on appeal.


FINDING OF FACT

The competent evidence of record does not show that a bilateral knee disability manifested within one year of service or was caused or aggravated by any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran was sent a VCAA letter in May 2004 that addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  In a November 2006 letter, the Veteran was informed of the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187. 

The Board notes that the Dingess notice was satisfied subsequent to the initial AOJ decision.  The Board finds, however, that this timing defect was not prejudicial to the appellant because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In addition, the appellant's claim was readjudicated subsequent to the November 2006 notice in a supplemental statement of the case issued in September 2011.  Further, any error regarding this notice is harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed condition.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The appellant was afforded VA medical examinations in July 2005 and November 2009.

In August 2009 the Board remanded the claim for the Veteran to be afforded a VA medical examination.  Subsequently, the Veteran was afforded a VA medical examination in November 2009.  As such, the Board is satisfied that the RO has substantially complied with the orders of the August 2009 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (regarding substantial compliance); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease such as arthritis manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for a bilateral knee disability.  The Veteran contends that he injured his knees in a fall while in service and that he has had knee pain ever since service.

Service treatment records reveal that the Veteran's underwent an x-ray examination of the right knee following a football injury in October 1981.  Service treatment records do not reveal any diagnosis or treatment for any knee disability.

In May 2004 the Veteran was noted to complain of knee pain since service status post jumping out of planes.  The pain was intermittent but became constant.  The right knee was worse than the left.  He reported that he had an x-ray the year prior at Beth Israel but that the x-ray was negative.  The Veteran was diagnosed with knee pain and prescribed Naprosyn and Ultram.  He was sent for an orthopedic consultation and for x-rays.

In July 2004 the Veteran reported that he had right greater than left knee pain.  The Veteran was noted to have a right medial meniscus tear and that an orthopedic conference was pending.

The Veteran was afforded a VA Compensation and Pension (C&P) joints examination in July 2005.  The Veteran indicated that injured his knees in a fall while in service.  The Veteran reported that he has had intermittent pain in the bilateral knees.  He had used a left knee brace intermittently.  Objective examination revealed that the Veteran had bilateral knee flexion over 90 degrees with pain increasing with repetitive movements.  There was tenderness at the bilateral knees anteriorly.  The Veteran had a slow antalgic gait without an assistive device.  Knee flexion was 0 to 120 degrees bilaterally with pain.  The stability of the knees was within normal limits.  X-rays of the knees from August 2005 were within normal limits.  The Veteran was diagnosed with bilateral patellofemoral syndrome.  The examiner indicated that as there was no claims file available for review at the time of the examination an opinion regarding etiology could not be rendered without resort to mere speculation.  

In August 2005 the Veteran complained of right knee pain and instability.  He was diagnosed with unclear meniscal tear.

In November 2005 the Veteran was noted to report that he had bilateral knee pain for many years.   A right knee magnetic resonance imaging (MRI) scan was also performed.  There was no effusion or erythema of the bilateral knees.  The range of motion of the knees was 0 to 120 degrees.  There was no anterior, posterior, varus, or valgus instability.  The right knee had a positive patellar grind and was positive for medial joint line tenderness (MJLT) and lateral joint line tenderness (LJLT).  The knee was neurovascularly intact (NVI).  The left knee shows mildly positive patellar grind, positive MJLT, negative LJLT, and was NVI.  X-ray and MRI examination was reviewed and revealed no fracture and mild horizontal posterior horn of med menisci tear.  The Veteran was diagnosed with bilateral patellofemoral pain, with degenerative joint disease.

In another November 2005 treatment note, the Veteran's bilateral knees were negative for anterior, posterior, varus, and valgus stress test.  The knees showed a positive McMurray's test bilaterally.  Bilateral hip flexion, knee, dorsiflexion, and plantar flexion strength was 4+/5.  Sensation was grossly intact to light touch.  Deep tendon reflexes were 2+ bilateral patella and Achilles.  The right knee was positive for LJLT greater than MJLT.  The left knee was positive for MJLT.  There was a positive Clarke's test on the right and a positive bilateral patella grind bilaterally.  The Veteran was noted to have had bilateral knee pain since the 1980's with known right meniscal tear, with probable bilateral patellofemoral syndrome.  

In February 2006 the Veteran reported bilateral knee pain since injury to both knees 20 years prior.  He stated that knee pain had been worsening and now significantly bothered him.  He underwent physical therapy for his knees but the treatment exacerbated his low back pain so was discontinued.  He used ibuprofen with some relief.  The right knee revealed positive medial and lateral joint line tenderness, and positive McMurray's test medial greater than lateral sided pain.  The left knee was positive for MJLT and McMurray's test with medial sided pain.  The knees had a range of motion of 0 to 130 degrees bilaterally.  There was no effusion and the Veteran was able to actively straight leg raise (SLR).  Passive SLR caused no radiating low back pain at 40 degrees of elevation.  Bilateral knee x-rays showed no significant osteoarthritis.  A right knee MRI scan showed an oblique tear of the posterior horn of the medial meniscus and joint effusion.  The Veteran was administered a right knee intraarticular injection of Lidocaine and Kenolof.  He was diagnosed with a meniscal tear with bilateral knee pain for 20 years with diffuse pain in both knees, right greater than left, now status post injection of the right knee without significant relief.  

In November 2009 the Veteran was afforded a VA C&P joints examination.  The Veteran reported that his bilateral knee pain began in 1981 with a fall.  He stated that he had knee pain at the time of the fall but that he did not complain about it because his back pain was so severe.  The knee pain worsened with time with wear and tear in the military and has continued to worsen through the years.  The pain was reported in both knees with the right being worse than the left.  The pain was constant, severe, and achy.  

After physical examination the Veteran was diagnosed with bilateral patellofemoral pain syndrome.  The examiner rendered the opinion that it was less likely than not that any currently diagnosed knee disability had its onset in service.  The examiner noted that the Veteran's service treatment records did not reveal any complaint of knee pain although the Veteran reported that he had pain but did not complain because his back pain was overwhelming.  The examiner noted that a report of medical history dated in April 1989 revealed a denial of swollen or painful joints.  The examiner noted that the Veteran's reports conflict with the evidence in the service treatment records and the radiologic findings.

The Board finds that entitlement to service connection for a bilateral knee disability is not warranted.  The Veteran contends that his knee disability is related to a fall in service and that he has had knee pain since service.  The Board notes that the Veteran is competent to report that he has had knee pain since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Service treatment records reveal that the Veteran underwent an x-ray examination of the right knee following a football injury in October 1981; however, there is no indication of any diagnosis or treatment for any knee disability in service.  The post service treatment records reveal that the Veteran has been diagnosed with a bilateral knee disability; however, the records do not reveal any indication that the Veteran's knee disabilities may be related to his active service.  

Although the Veteran contends that he has had knee pain since service and indicates that he did not complain about his knee pain due to his overwhelming back pain, post service treatment records do not reveal any complaint, diagnosis, or treatment for any knee disability until many years after separation from service.  This is significant evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  After examination in November 2009, the Veteran was diagnosed with a bilateral disability.  The examiner rendered the opinion that it was less likely than not that any currently diagnosed knee disability had its onset in service.  The examiner noted that the Veteran's service treatment records did not reveal any complaint of knee pain although the Veteran reported that he had pain but did not complain because his back pain was overwhelming.  However, the examiner noted that a report of medical history dated in April 1989 revealed a denial of swollen or painful joints.  The examiner further noted that the Veteran's reports conflict with the evidence in the service treatment records and the radiologic findings.  As such, the Board finds the report of the VA examiner to be more probative than the reports of continuity rendered by the Veteran.  Therefore, as the preponderance of the evidence is against a finding that the Veteran's bilateral knee disability is related to the Veteran's active service, manifested within one year of separation from service, and is against a finding that the Veteran has had a knee disability since separation from service, entitlement to service connection for a bilateral knee disability is denied.


ORDER

Entitlement to service connection for a bilateral knee disability is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


